Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Kaneko et al. (US. 2011/0151708 A1) teaches “An electrical connector configured to be mounted to a substrate, the electrical connector comprising: an electrically insulative connector housing body that defines: a front end and a rear end opposite the front end along a longitudinal direction; first and second sides that are spaced from each other along a lateral direction that is perpendicular to the longitudinal direction, wherein each of the first and second sides extends from the front end to the rear end; and upper and lower ends spaced from each other along a transverse direction that is perpendicular to each of the lateral direction and the longitudinal direction, wherein the lower end is configured to face the substrate when the electrical connector is mounted to the substrate; and a plurality of electrical contacts supported by the connector housing body, wherein adjacent ones of the electrical contacts define differential signal pairs and each electrical contact of one or more of the plurality of electrical contacts defines: a resilient and flexible mating end that extends out from the housing body a first distance along a first direction that includes at least one of the lateral direction and the longitudinal direction, and a second distance along the transverse direction that is less than the first distance; and a mounting end opposite the mating end and configured to be mounted to an electrical cable.”(Housing body 207, substrate P, connector 1, first and second side 204F, and rear end 204R)
Kaneko et al. (US. 2011/0151708 A1) does not teach “wherein the electrical connector is configured to be mounted to the substrate such that each of the resilient and flexible mating ends is configured to flex from a relaxed position when placed in surface contact with a respective electrical contact pad that is carried by a surface of the substrate, such that the mating end applies a pressure against the contact pad along the transverse direction so as to define a separable interface therewith.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-16 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 17 Kaneko et al. (US. 2011/0151708 A1) teaches “A method of mounting an electrical connector assembly to a substrate, the method comprising the steps of: placing an electrically insulative connector housing body against a surface of the substrate, wherein the connector housing defines 1) a front end and a rear end opposite the front end along a longitudinal direction, 2) first and second sides that are spaced from each other along a lateral direction that is perpendicular to the longitudinal direction, wherein each of the first and second sides extends from the front end to the rear end, and 3) upper and lower ends spaced from each other along a transverse direction that is perpendicular to each of the lateral direction and the longitudinal direction, such that the lower end faces the surface of the substrate, and a second distance along the transverse direction that is less than the first distance, and 2) a mounting end opposite the mating end and configured to be attached to an electrical conductor of an electrical cable.”(Housing body 207, substrate P, connector 1, first and second side 204F, and rear end 204R)
Kaneko et al. (US. 2011/0151708 A1) does not teach “wherein the placing step causes a mounting end of least one electrical contact to flex and apply a force against a respective at least one contact pad at the surface of the substrate, wherein the at least one electrical contact is supported by the connector housing body, and each electrical contact of one or more of the at least one electrical contact defines 1) a resilient and flexible mating end that extends out from the housing body a first distance along a first direction that includes at least one of the lateral direction and the longitudinal direction.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 17, these limitations, in combination with remaining limitations of claim 17, are neither taught nor suggested by the prior art of record, therefore claim 17 is allowable.
Claims 18-20 are dependent on claim 17 and are therefore allowable for the same reasons.  

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 21 Kaneko et al. (US. 2011/0151708 A1) teaches “A method of mounting an electrical connector to a substrate, the method comprising the steps of: placing an electrically insulative connector housing body against a surface of the substrate, thereby causing electrical contacts of the electrical connector to resiliently flex as respective mating ends of the electrical contacts are brought onto respective contact pads at the surface of the substrate, each of the electrical contacts having a respective mounting end that is mounted to an electrical cable.”(Electrical Connector 1, Substrate P, housing body 207, contact 221/121, and cable C)
Kaneko et al. (US. 2011/0151708 A1) does not teach “wherein the electrical contacts are supported by the connector housing body, such that the mating ends are cantilevered out from the housing body at a surface of the housing body that does not face the substrate after the placing step.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 21, these limitations, in combination with remaining limitations of the amended claim 21, are neither taught nor suggested by the prior art of record, therefore the amended claim 21 is allowable.
Claims 22-24 are dependent on the amended claim 21 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831